Citation Nr: 1811065	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972, with service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) from February 2011 and July 2015 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Indianapolis, Indiana and Waco, Texas, respectively.  The claims file has since been transferred to the RO in Indianapolis, Indiana.

The Veteran presented sworn testimony at a July 2016 video conference hearing chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities as a result of active service, to include being the result of exposure to herbicide agents.  Service records confirm service in the Republic of Vietnam, and exposure to herbicide agents is presumed under 38 U.S.C. § 1116. There is also evidence that the Veteran was seen for complaints of numbness in the Veteran's right hand in 1970.  He also sought medical attention in February 1971 for peripheral neuropathy, specifically in the left hand.  At a July 2016 hearing, he testified that he has had continuous symptoms in his hands since service.

A private medical opinion from December 2008 stated that the Veteran has peripheral sensory neuropathy that may be due to herbicide exposure.  The speculative nature of the statement reduces its overall probative value.  There is also no supporting rationale or basis.

The Veteran underwent a VA examination in May 2015 where he described symptoms of dropping items he was holding in his hands, numbness and tingling in his hands and trouble walking due to numbness in his feet.  The examiner stated that the 1971 in-service peripheral neuropathy diagnosis was not definitive.  The examiner indicated that the Veteran's self-described history of skin symptoms and gout are not likely related to neuropathy.  Next the examiner cited the time gap of thirty years between the current diagnosis and in-service herbicide exposure as a strong argument against a connection to the Veteran's service.  As a part of the examination, laboratory results were reviewed.  The examiner found the Veteran's thiamine level was low, which can cause neuropathy and is associated with alcoholism.  The examiner noted that there also did not appear to be continuity of symptoms and opined that the Veteran's current peripheral neuropathy is less likely than not due to herbicide exposure during service.

The May 2015 examiner also noted that the Veteran had been seen by a specialist, Dr. S., who could not identify the cause of the Veteran's neuropathy symptoms.

On VA examination in November 2015, the examiner opined that the Veteran's lower extremity peripheral neuropathy was less likely than not incurred in or caused by in-service injury, event, or illness because the Veteran's symptoms failed to present within 12 months of exposure to herbicide agents.  The examiner also opined that the Veteran's upper extremity peripheral neuropathy was less likely related to the Veteran's service because the Veteran's in-service diagnosis was not definitive and because of the Veteran's history of alcoholism being a more likely cause.

Both VA and private medical records in the Veteran's claims file show his reported use of alcohol and risks associated with alcohol abuse.  However, unlike the May 2015 examination, none of those records associate the Veteran's peripheral neuropathy to alcohol use.

Both the May 2015 and November 2015 opinions focused on whether the Veteran's peripheral neuropathy met the presumptive criteria for service connection under 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  However, neither opinion included an adequate discussion or opinion of the likelihood of a nexus between the peripheral neuropathy and service on the basis of direct service connection, to include herbicide agent exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Unfortunately, an additional medical opinion is necessary to determine the etiology of the Veteran's currently diagnosed peripheral neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify any additional pertinent medical evidence and provide the Veteran with any necessary forms to obtain that evidence.  Take reasonable efforts to obtain any non-duplicative evidence that the Veteran identifies.

2.  After completing (1), forward the Veteran's claims folder, including a copy of this remand, to a qualified medical provider.  A new examination may be performed at the examiner's discretion for which all necessary special studies or tests are to be accomplished.  

Based on a review of the records and, if conducted, an examination, the examiner should address the following: 
a. Identify/diagnose any neurological disorder of the upper and/or lower extremities that presently exists or that has existed during the appeal period.  Notably, the examiner is asked to identity the specific nerve(s) affected by peripheral neuropathy.

b. Then, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that:

1. the Veteran's neurological disorder (peripheral neuropathy) had its onset in service,
2. the Veteran's neurological disorder (peripheral neuropathy) meets the criteria for a presumptive service connection as outlined in 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), or   
3. the Veteran's neurological disorder (peripheral neuropathy) is otherwise attributable to the Veteran's military service, to include his presumed exposure to herbicide agents.

Each extremity should be individually discussed and evaluated.

The examiner should specifically address the complaints of and treatment for peripheral neuropathy documented in the Veteran's service treatment records from 1970 and 1971.

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without resort to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




